10/16/2020                          Case 1:20-cv-01593-TSE-JFA Document 5-2   Filed
                                                                         Tom Rose      12/28/20 Page 1 of 4 PageID# 78
                                                                                  | LinkedIn

                                                                                                                                  Try Premium Free
                     Search
                                                                                                                                     for 1 Month


                                                 Attorney Needed ASAP - Get new legal cases emailed to your computer or phone regularly. Ad


                                                                                                                           EXHIBIT A        Ready for yo




                                                                                                                                            AJ, Hogan


                                                                                                     Message      More…


             Tom Rose            · 3rd                                                           Oracle

             --
             Reston, Virginia · 211 connections · Contact info
                                                                                                                                   People Also V
                                                                                                                                              John Ca
                                                                                                                                              • 3rd
                                                                                                                                              Enterpris
             Activity                                                                                                See all                  Qualtrics
             208 followers
                                                                                                                                              Greg W
                        Oracle making an investment in its customers, so Oracle's customers can invest in themselves!
                                                                                                                                              • 3rd
                        Learn Oracle from Oracle to build the in-house expertise needed to achieve outcomes, solve…                           Sales Dire
                        Tom shared this                                                                                                       American
                        14 Reactions

                                                                                                                                              Joe Hirs
                                                                                                                                              • 3rd
                                                                                                                   Messaging
                                                                                                                                              Strategic
https://www.linkedin.com/in/tom-rose-674a094b/                                                                                                       1/4
10/16/2020                          Case 1:20-cv-01593-TSE-JFA Document 5-2   Filed
                                                                         Tom Rose      12/28/20 Page 2 of 4 PageID# 79
                                                                                  | LinkedIn

             Experience                                                                                                                      at Oracle
                                                                                                                                 Try Premium Free
                     Search
                                                                                                                                   for 1 Month
                           North American Strategic Cloud Sales Director                                                                     Darien A
                           Oracle                                                                                                            • 3rd
                           Dec 2010 – Present · 9 yrs 11 mos                                                                                 -
                           Washington D.C. Metro Area
                                                                                                                                             Jim Dun
                                                                                                                                             • 3rd
                                                                                                                                             Janssen C
                                                                                                                                             Specialty
             Skills & Endorsements
                                                                                                                                                    Show
             Leadership · 2

                  Endorsed by 2 of Tom’s colleagues at Oracle

                                                                                                                                  People You M
             Sales · 1
                                                                                                                                             Fatima G
             Kevin Vaillant has given an endorsement for this skill                                                                          President
                                                                                                                                             National

             Customer Service · 1
                                                                                                                                             Mary El
             Kevin Vaillant has given an endorsement for this skill
                                                                                                                                             Managin
                                                                                                                                             Andalma
                                                                  Show more
                                                                                                                                             John Fo
                                                                                                                                             Staff Edit
                                                                                                                                             Rights La
             Recommendations
              Received (0)           Given (1)                                                                                               Danny M
                                                                                                                                             Paralegal
                                                                                                                                             Investiga
                         John W. Sigmon, CPCC,          John Sigmon is simply put a Master Coach. If you truly want to
                         PCC,MCEC                       transform your Self for the better, personally and professionally;
                                                                                                                     Messaging
                                                                                                                                             Regina
https://www.linkedin.com/in/tom-rose-674a094b/                                                                                                       2/4
10/16/2020                          Case 1:20-cv-01593-TSE-JFA Document 5-2   Filed
                                                                         Tom Rose      12/28/20 Page 3 of 4 PageID# 80
                                                                                  | LinkedIn

                       ◆Transformational Executive      work with John! My coaching sessions with John charged my                                  Partner a
                                                                                                                                      Try Premium Free
                     Search
                       Coach ◆ Leadership
                                                        batteries [I literally felt a shot of positive adrenaline kick-in during        for 1 MonthGoldstein
                       Development Guru ◆ Expert
                       Facilitator (he/him/his)         the sessions], and the sessions [including the accounta... See more
                                                                                                                                                         Show
                        September 18, 2020, Tom was a
                        client of John W.’s

                                                                                                                                        LEARNING

                                                                                                                                     Add new skills with
             Interests                                                                                                                                   Sale

                           George Mason University - Schar S…                        Oracle                                                              11,16

                           3,660 followers                                           5,999,929 followers
                                                                                                                                                         Crea

                           Simon Sinek                                               Oracle University                                                   14,85

                           Optimist and Author at Simon Sinek Inc.                   34,963 followers
                           3,612,368 followers                                                                                                           Lear

                                                                                                                                                         12,34
                           TED Conferences
                           18,634,554 followers                                                                                      See more courses


                                                                                                                                       Promoted
                                                                                                                                                 Insurance
                                                                                                                                                 Affordable
                                                                                                                                                 businesses.


                                                                                                                                                 Attorney
                                                                                                                                                 Get new leg
                                                                                                                                                 computer o


                                                                                                                                                 Westlight
                                                                                                                                                 State-of-the
                                                                                                                                                 living. 24-h

                                                                                                                         Messaging

https://www.linkedin.com/in/tom-rose-674a094b/                                                                                                             3/4
10/16/2020                          Case 1:20-cv-01593-TSE-JFA Document 5-2   Filed
                                                                         Tom Rose      12/28/20 Page 4 of 4 PageID# 81
                                                                                  | LinkedIn

                                                                                                                                   Try Premium Free
                     Search
                                                                                                                                     for 1 Month


      About                                 Accessibility         Talent Solutions            Questions?                              Select Language
                                                                                              Visit our Help Center.                    English (English)
      Community Guidelines                  Careers               Marketing Solutions

      Privacy & Terms                       Ad Choices            Advertising                 Manage your account and privacy
                                                                                              Go to your Settings.
      Sales Solutions                       Mobile                Small Business

      Safety Center

      LinkedIn Corporation © 2020




                                                                                                                       Messaging

https://www.linkedin.com/in/tom-rose-674a094b/                                                                                                          4/4
